Name: Commission Regulation (EC) No 931/2004 of 30 April 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 1.5.2004 EN Official Journal of the European Union L 169/3 COMMISSION REGULATION (EC) No 931/2004 of 30 April 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 1 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to the Commission Regulation of 30 April 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 84,6 204 65,7 212 120,5 999 90,3 0707 00 05 052 147,8 068 106,2 204 44,3 999 99,4 0709 10 00 220 80,1 999 80,1 0709 90 70 052 106,8 204 60,1 628 136,0 999 101,0 0805 10 10, 0805 10 30, 0805 10 50 052 47,2 204 48,4 212 59,1 220 45,2 400 44,1 624 75,1 999 53,2 0805 50 10 052 46,0 999 46,0 0808 10 20, 0808 10 50, 0808 10 90 060 43,3 388 107,3 400 108,6 404 91,1 508 85,5 512 95,7 524 70,1 528 91,2 720 81,7 999 86,1 0808 20 50 060 66,7 388 72,9 400 84,3 512 58,2 528 76,7 720 70,3 999 71,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.